As filed with the Securities and Exchange Commission on September 26, 2014 File No: 000-55235 United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q/A AMENDMENT NO. 2 (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ending June 30, 2014 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-55235 ABCO ENERGY, INC. (Name of registrant as specified in its Charter) Nevada 20-1914514 (State of Incorporation) (IRS Employer Identification No.) 2100 North Wilmot, Tucson, AZ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 520-777-0511 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer ¨ Accelerated file ¨ Non-accelerated filer ¨ Smaller reporting company x. Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes ¨ No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by the court. Yes ¨ No ¨ N/A APPLICABLE ONLY TO CORPORATE ISSUERS: As ofJune 30, 2014 we had 20,252,788 shares of common stock issued and outstanding and as of August 31, 2014 we had 20,937,181 shares of common stock issued and outstanding. Table of Contents TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 18 Item 3. Defaults upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 Table of Contents PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements ABCO ENERGY, INC. CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2014 TABLE OF CONTENTS Consolidated Balance Sheets: As of June 30, 2014 and as of December 31, 2013 (Unaudited) Consolidated Statements of Operations: For the Six and Three Months Ended June 30, 2014 and June 30, 2013 (Unaudited) Consolidated Statement of Stockholders’ Equity: For the Period Beginning December 31, 2011 through the Period Ended June 30, 2014 (Unaudited) Consolidated Statements of Cash Flows: For the Six Months Ended June 30, 2014 and June 30, 2013 (Unaudited) Notes to the Consolidated Financial Statements (Unaudited) 3 Table of Contents ABCO ENERGY, INC. CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2013 (UNAUDITED) ASSETS June 30, 2014 Dec. 31, 2013 Current Assets Cash in bank $ $ Accounts receivable –net ofreserve of $0 – Note 2 Inventory and work in process – Note 5 Total Current Assets Fixed Assets – Note 8 Vehicles, office furniture & equipment – net of accumulated depreciation Other Assets Investment in long term leases –Note 7 Security deposits – Note 6 Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ $ Note payable – Director – Note 9 Total Current Liabilities Total Liabilities Stockholders’Equity: - Note 10 Common stock, 500,000,000 shares authorized, $0.001 par value, 20,252,788 outstanding at June 30, 2014 and 17,768,574 outstanding at December 31, 2013 $ $ Additional paid in capital in excess of par Accumulated deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’Equity $ $ See accompanying notes to the financial statements. 4 Table of Contents ABCO ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For The Six Months Ended June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 Revenues – Note 2 $ Cost of Sales Gross Profit ) Operating Expenses: Selling, General & Administrative Loss from operations ) Other expenses Interest on notes payable 11,947 1,945 Loss before provision for income taxes ) Provision for income tax - Note 1 - Net loss applicable to common shareholders $ ) $ ) $ ) $ ) Net loss per share(Basic and fully diluted) $ ) $ ) $ $ ) Weighted average number of common shares used in the calculation See accompanying notes to the financial statements. 5 Table of Contents ABCO ENERGY, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY FOR THE PERIOD BEGINNING DECEMBER 31, 2011 UNTIL THE PERIOD ENDED JUNE 30, 2014 (UNAUDITED) Common Stock Preferred Stock Total Shares Amount $0.001Par Addt’l Paid in Capital Series A SharesAmount Accumulated Deficit Stock holders’ Equity Balance at December 31, 2011 $ $ $
